755 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT D. POOL, PLAINTIFF-APPELLANT,FRANCIS WAGNER, PLAINTIFF,v.TOLEDO AREA REGIONAL TRANSIT AUTHORITY, DEFENDANT-APPELLEE.
NO. 84-3529
United States Court of Appeals, Sixth Circuit.
1/18/85

ORDER
BEFORE:  MERRITT, KRUPANSKY, and WELLFORD, Circuit Judges.


1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the judgments on the jury verdict were entered June 18, 1984.  A motion for judgment notwithstanding the verdict and alternative motion for new trial was served and filed on June 21, 1984.  This Rule 50(b) or Rule 59, Federal Rules of Civil Procedure, motion tolled the appeals period.  The Toledo Area Regional Transit Authority appealed on June 22, 1984 (Case No. 84-3489) and Pool appealed on July 6, 1984 (Case No. 84-3529).  The June 21, 1984, motion was ruled on September 27, 1984, and a judgment order filed on October 12, 1984.


3
At the time the notices of appeal were filed, the motion for judgment notwithstanding the verdict and alternative motion for new trial had not been ruled upon.  Rule 4(a)(4), Federal Rules of Appellate Procedure provides that a notice of appeal filed before the disposition of a timely time tolling motion '. . . shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion . . ..'  A timely notice of appeal is mandatory and jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982); Browder v. Director, Department of Corrections, 434 U.S. 257 (1978).


4
It is ORDERED that appeal no. 84-3529 be and hereby is dismissed as premature.  Rule 9(d)(1), Rules of the Sixth Circuit.  Appeal no. 84-3489 was previously dismissed by this Court on December 17, 1984, for want of prosecution.